  Case 19-10214 Doc              16 Filed 05/28/19 Entered                   05/28/19 09:43:39
              Desc              Main Document           Page                  1 of 3


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF VERMONT


_________________________________
In re:                           :
HERMITAGE INN REAL ESTATE :                            Chapter 7
HOLDING COMPANY, LLC.           :                     Involuntary Case No. 19-10214
            Putative Debtor.     :
_________________________________:


 PETITIONING CREDITORS’ STATEMENT OF NO OBJECTION TO BERKSHIRE
BANK’S EMERGENCY MOTION UNDER 11 USC § 303(f) TO KEEP STATE COURT
APPOINTED RECEIVER IN PLACE OR ALTERNATIVELY TO APPOINT INTERIM
                            TRUSTEE


       Petitioning     Creditors    Lakeland      Bank,     Dan     Solaz,    and     Bobbi     Resek

(“Petitioning Creditors”), through their undersigned counsel Jess T. Schwidde, Esq., Glinka &

Schwidde, and pursuant to the Court’s Order of May 24, 2019, Doc. # 9 hereby submit Petitioning

Creditors’ response to the Emergency Motion filed by Berkshire Bank as Doc. # 7:

       1.      Since a state court appointed receiver was in place at the time of the filing of the

Petition on May 22, 2019 (“Petition Date”), subject to reservation of all legal and equitable rights,

and without limitation whatsoever of the Petitioning Creditors, Petitioning Creditors have no

objection to the Court entering an Order to maintain the status quo as of the Petition Date with

respect to custody and control of the Debtor’s assets, in the form the Court deems appropriate and

advisable to preserve the rights of the bankruptcy estate, its creditors, chapter 7 trustee, and office

of the U.S. Trustee, to remain in effect until the Involuntary Petition is adjudicated.

       2.      As the status quo on the Petition Date was that Berkshire Bank was responsible to

pay the expenses of the state court receiver, subject to its right to have these expenditures added

to the amount of its secured indebtedness as provided in the state court orders, all as shown by
  Case 19-10214 Doc            16 Filed 05/28/19 Entered               05/28/19 09:43:39
              Desc            Main Document           Page              2 of 3


Exhibits A and B to its Motion, Berkshire Bank should have the same rights and obligations with

respect to fees and expenses of any fiduciary appointed under any Order entered by this Court to

preserve the status quo.

Dated at Rutland, Vermont: May 28, 2019            PETITIONING CREDITORS
                                                   Lakeland Bank, Dan Solaz, and Bobbi Resek

                                               By: /s/ Jess T. Schwidde
                                                   Jess T. Schwidde, Esq.
                                                   Glinka & Schwidde
                                                   77 Grove St., Suite 106
                                                   P.O. Box 28
                                                   Rutland VT 05702-0028
                                                   Tel: (802) 779-0219; Fax: (516) 539-3986
                                                   jtsesq@vtbankruptcylaw.com
   Case 19-10214 Doc              16 Filed 05/28/19 Entered                   05/28/19 09:43:39
               Desc              Main Document           Page                  3 of 3


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF VERMONT


_________________________________
In re:                              :
HERMITAGE INN REAL ESTATE          :      Chapter 7
HOLDING COMPANY, LLC.              :      Involuntary Case No. 19-10214
            Putative Debtor.       :
_________________________________:
                             CERTIFICATE OF SERVICE

I, Jess T. Schwidde, hereby certify the PETITIONING CREDITORS’ STATEMENT OF NO
OBJECTION TO BERKSHIRE BANK’S EMERGENCY MOTION UNDER 11 USC § 303(f)
TO KEEP STATE COURT APPOINTED RECEIVER IN PLACE OR ALTERNATIVELY TO
APPOINT INTERIM TRUSTEE, was sent electronically to the registered participants as identified on
the Notice of Electronic Filing generated in connection with this document,

And paper copies will be sent via US Mail to:

Hermitage Inn Real Estate Holding Company, LLC
PO Box 2210
West Dover, VT 05356

Agent, James R. Barnes
PO Box 2210
West Dover, VT 05356

And filed copies sent Via Email to:
Agent, James R. Barnes jbarnes@hermitageclub.com
Debtor’s Attorney Douglas S. Skalka NEUBERT, PEPE & MONTEITH, P.C. 195 Church Street, 13th Floor,
New Haven, CT 06510 To: DSkalka@npmlaw.com
Debtor’s Attorney Robert M. Fisher, Esq. Fisher & Fisher PO Box 321 Brattleboro, VT 05302-0621
(Attorney for Hermitage Inn Real Estate Holding Company, LLC in Berkshire Bank state court foreclosure
case) To: bob@fisherandfisherlaw.com

Rutland, Vermont: May 28, 2019
                                                        PETITIONING CREDITORS
                                                        Lakeland Bank, Dan Solaz, and Bobbi Resek
                                                By:      /s/ Jess T. Schwidde
                                                        Jess T. Schwidde, Esq.
                                                        Glinka & Schwidde
                                                        77 Grove St., Suite 106
                                                        P.O. Box 28
                                                        Rutland VT 05702-0028
                                                        Tel: (802) 779-0219; Fax: (516) 539-3986
                                                        jtsesq@vtbankruptcylaw.com
